Citation Nr: 1439825	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file reflects that he is receiving disability benefits from the Social Security Administration (SSA).  However, as the SSA records in the file do not indicate the disability upon which the SSA benefits are based, it is unclear whether the records may be pertinent to the Veteran's claims.  Records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claims, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Review of the claims file reflects that the Veteran underwent a VA psychiatric examination pertaining to his PTSD in May 2010.  The examiner diagnosed adjustment disorder, but opined that the Veteran's PTSD was less likely than not related to his verified combat stressor.  It is unclear from the opinion provided whether the examiner concluded that the Veteran does not meet the DSM-IV or DSM-V criteria for a diagnosis of PTSD (as suggested by the Axis I diagnosis of adjustment disorder) or whether his diagnosed PTSD is simply not related to his verified stressor (as indicated by the opinion provided).  Additionally, during his June 2014 hearing before the Board, the Veteran testified that he experienced psychiatric symptoms during service, such as difficulty sleeping, nightmares, and feelings of survivor guilt, as well as symptoms after service discharge, including avoidance of crowds and social isolation.  The Veteran's wife stated that she met the Veteran three months after service discharge, and observed him display an exaggerated startle response.  These reported symptoms were not considered by the VA examiner during the May 2010 examination.  Last, the Veteran testified that he did not believe the May 2010 VA examiner to be impartial in the assessment of his psychiatric condition.  For the foregoing reasons, the Board believes that the Veteran should be provided with a new VA psychiatric examination to determine the existence and etiology of all psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any psychiatric disorder found.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.

Thereafter, based upon review of the evidence of record, to include the lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran has PTSD.  The Veteran's verified stressors include participating in a firefight and receiving enemy fire while in a foxhole with two dead soldiers.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressors are sufficient to have caused PTSD and did cause the Veteran's PTSD.  If a diagnosis of PTSD cannot be made, the examiner must specifically explain this position. 

If any psychiatric disability other than PTSD is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability is related to active military service.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2013).

4.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims, with consideration of the impact of 38 C.F.R. § 3.304(f) upon the Veteran's claim for entitlement to service connection for PTSD.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of the revised regulation concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



